internal_revenue_service number release date index number ---------------------- ------------------------------------------ ---------------------------- ---------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------- ------------- telephone number -------------------- refer reply to cc psi b04 plr-132260-07 date date legend taxpayer state trust husband country a country b entity foreign act foreign act date a city city city ------------------------------------------------ ------------- ---------------------------------------------- ------------------ ------------ ------------------------------------------ ---------------------------------- ---------------------------------------------------- ------------------------------------------------------------------------------------ ---- --------------------------------------------------------------------- ------------------ ------------------------------- -------------- ---------- ---------- dear ------------------ this is in response to your date letter and other correspondence requesting gift and estate_tax rulings in connection with a proposed gift and bequest to trust the facts submitted are as follows plr-132260-07 taxpayer is a united_states citizen and resident of state taxpayer’s deceased husband husband was a painter who worked in the united_states and country a in order to manage conserve and distribute husband’s art works taxpayer established trust the purposes of trust are to make husband’s works widely available for public exhibition to provide funding for education and training in the visual arts and to be of benefit to the public in those areas the works will be made available for exhibition at public galleries and museums anywhere in the world but principally in country b and the united_states in the united_states public benefit may be provided through loans or transfers to a united_states foundation with similar purposes or loans of the works to public galleries or museums within country b the work is expected to be exhibited specifically in public galleries and museums located in city city and city items not on public exhibition will be available for viewing for purposes of private study by arrangement with the trustees acknowledging the fact that the collection is unlikely to be on show in its entirety in public galleries at all times the archives will be made available by the trustees as appropriate to academic researchers artists and others with reasonable_cause to examine them the trustees may on occasion sell items within the collection continuing and extending existing relationships already formed with galleries in country b the united_states and elsewhere in order to provide funding to support future activities as an addition to the original endowment funding apart from direct access to the collection and archives the trustees intend to give financial support and encouragement by way of grants or loans to other charities in accordance with trust's charitable purposes such grants or loans may be made for example to smaller galleries or museums which may not be able to support the financial costs of an exhibition of the collection without such a grant also there may be collaborative activities with other charities where some cooperation would help achieve the purposes of both charities with respect to grants to individuals a statement of the procedures required by sec_4945 of the internal_revenue_code code will be provided separately but in general terms such grants will be made to individuals selected from a sufficiently wide class as to constitute a sufficient section of the public to constitute a charitable_class selection criteria will be related to the purpose of the grant for example academic or artistic performance recommendations from instructors financial need and opinions of a suitably qualified selection panel the procedure for selection for individual grants and detailed selection criteria for grants from trust to individuals will be drawn up by the trustees once trust has become operational they will then be submitted for advance plr-132260-07 approval as required by sec_4945 no awards will be made before the selection procedure and grant criteria have been approved trust is organized as a registered charity of country a under foreign act taxpayer’s counsel filed with entity an application_for entry of trust into the charity register of country a that application was approved by entity in a date letter under its terms trust will operate for purposes objects or institutions exclusively charitable in law trust defines charitable in law as having the same meaning as charitable purpose for purposes of foreign act sec_1 and article ii of trust provides in relevant part that the awarding of grants to individuals must be made on an objective and nondiscriminatory basis pursuant to a procedure approved in advance as required by the internal_revenue_service article h provides in relevant part that no part of the net_earnings of any such business shall inure to the benefit of any private stockholders or individual article y provides that the trustees are prohibited from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments which would subject trust to tax under sec_4944 and from making any taxable_expenditure as defined in sec_4945 the trustees are to make distributions at such time and in such manner as not to subject trust to tax under sec_4942 the trustees are prohibited from engaging in any activities which amount to attempting to influence legislation and must not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate to public_office taxpayer is one of three original trustees of trust the other two trustees are residents of country b taxpayer will fund trust with an initial endowment of a upon taxpayer’s death under the terms of her will the bulk of husband’s work and archives will be transferred to trust trust has not filed and does not intend to file for recognition of exemption under sec_501 you have requested rulings that any gift or bequest that taxpayer makes to trust of property otherwise subject_to the federal gift or estate_tax will qualify for a gift_tax deduction under sec_2522 or an estate_tax deduction under sec_2055 regardless of whether trust applies for recognition of exemption under sec_501 law and analysis sec_2522 and sec_25_2522_a_-1 of the gift_tax regulations provide in general that in computing taxable_gifts for the calendar_year there shall be allowed as a plr-132260-07 deduction in the case of a citizen or resident_of_the_united_states the amount of all gifts made during such year to or for the use of- -- a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment including the encouragement of art and the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office -- a fraternal society order or association operating_under_the_lodge_system but only if such gifts are to be used exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art and the prevention of cruelty to children or animals sec_25_2522_a_-1 further provides in pertinent part that the gift_tax_charitable_deduction is not limited to gifts for use within the united_states or to gifts to or for_the_use_of domestic corporations trusts community chests funds or foundations or fraternal societies orders or associations operating_under_the_lodge_system sec_2522 provides that no deduction is allowed under sec_2522 for a gift to or for_the_use_of an organization or trust described in sec_508 or sec_4948 subject_to conditions specified in such sections sec_2055 and sec_20_2055-1 of the estate_tax regulations provide in general that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death the amount of all bequests legacies devises or transfers- -- to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art or to foster national or international sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment and the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or plr-132260-07 intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office -- to a trustee or trustees or a fraternal society order or association operating_under_the_lodge_system but only if such contributions or gifts are to be used by such trustee or trustees or by such fraternal society order or association exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals such trust fraternal society order or association would not be disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and such trustee or trustees or such fraternal society order or association does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_20_2055-1 further provides in pertinent part that the estate_tax charitable deduction is not limited to transfers to domestic corporations or associations or to trustees for use within the united_states nor is the deduction subject_to percentage limitations such as are applicable to the charitable deduction under the income_tax sec_2055 provides that the amount of the deduction under sec_2055 for any transfer shall not exceed the value of the transferred property required to be included in the gross_estate sec_2055 provides that no deduction is allowed under sec_2055 for a transfer to or for_the_use_of an organization or trust described in sec_508 or sec_4948 subject_to the conditions specified in such sections sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable purposes sec_508 provides generally that an organization shall not be treated as described in sec_501 unless it applies for recognition of exemption in a timely manner sec_508 and sec_1_508-2 of the income_tax regulations provide that no gift or bequest made to an organization shall be allowed as a deduction under sec_2055 or sec_2522 if such gift or bequest is made -- a to a private_foundation or a_trust described in sec_4947 in a taxable_year for which it fails to meet the requirements of sec_508 or b to any organization in a period for which it is not treated as an organization described in sec_501 by reason of sec_508 plr-132260-07 sec_508 provides that a private_foundation shall not be exempt from taxation under sec_501 unless its governing instrument includes provisions the effects of which are -- a to require its income for each taxable_year to be distributed at such time and in such manner as not to subject the foundation to tax under sec_4942 and b to prohibit the foundation from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 sec_4947 provides that for purposes of other than sec_508 b and c and for purposes of chapter a_trust which is not exempt from taxation under sec_501 all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 or the corresponding provisions of prior_law shall be treated as an organization described in sec_501 under sec_53_4947-1 of the foundation and similar excise_taxes regulations the basic purpose of sec_4947 is to prevent these trusts from being used to avoid the requirements and restrictions applicable to private_foundations sec_4948 provides that sec_507 relating to termination of private_foundation_status sec_508 relating to special rules with respect to sec_501 organizations and chapter other than this section shall not apply to any foreign organization that has received substantially_all of its support other than gross_investment_income from sources outside the united_states sec_1_508-2 provides that since a charitable_trust described in sec_4947 is not required to file a notice under sec_508 sec_508 d b and sec_1_508-2 are not applicable to such a_trust sec_1_501_c_3_-1 provides examples of educational organizations including museums the promotion of arts and culture is generally recognized as an educational activity sec_53_4948-1 provides that sec_507 relating to terminations of private_foundation_status sec_508 relating to special rules with respect to sec_501 organizations and chapter other than sec_4948 shall not apply to any foreign organization that from the date of its creation has received at least percent of its support as defined in sec_509 other than sec_509 from sources outside the united_states for purposes of this paragraph gifts grants contributions or membership fees directly or indirectly from a united_states_person as defined in sec_7701 are from sources within the united_states plr-132260-07 revrul_64_174 1964_1_cb_183 provides that a foundation formed for charitable educational and literary purposes and which creates interest in the development of the american theatre in areas other than new york city aids local communities to establish their own charitable and educational repertory theatres and contributes part of its funds to exempt charitable organizations is exempt from tax under sec_501 see also revrul_64_175 1964_1_cb_185 revrul_66_178 1966_1_cb_138 provides that an organization created to foster and develop the arts by sponsoring an annual public exhibit at which art works of unknown but promising artists are selected by a panel of expert judges and gratuitously displayed is exempt from federal_income_tax under sec_501 revrul_71_395 1971_2_cb_228 held that a cooperative gallery that was engaged in showing and selling only the works of its own members was a vehicle for advancing their careers and promoting the sale of their work the ruling held that even though the exhibition and sale of paintings is an educational activity the gallery in this instance served the private interests of its members 24_tc_829 acq 1956_2_cb_8 aff'd in part and rev'd in part on other grounds 247_f2d_144 2d cir considered the application of the federal estate_tax to two stiftungs one organized under the laws of the principality of liechtenstein and the other under the laws of switzerland although the laws of neither country recognized trusts the stiftungs were found to be comparable to trusts under united_states law rather than corporations and were treated accordingly id pincite as provided above sec_2522 and sec_2055 disallow the gift_tax_charitable_deduction and the estate_tax charitable deduction respectively for transfers to or for_the_use_of an organization or trust described in sec_508 or sec_4948 subject_to the conditions specified in such sections in this case trust will be funded by an initial endowment of a by taxpayer a united_states citizen the bulk of husband’s work and archives will be subsequently transferred to trust by will upon taxpayer’s death therefore trust will be not be described in sec_4948 and trust will be subject_to sec_508 and not to sec_4948 sec_508 disallows a deduction for a gift to a private_foundation or a sec_4947 trust in a taxable_year for which the foundation or the trust fails to meet the requirements of sec_508 article y of trust sets forth the applicable governing provisions required by sec_508 accordingly we find that trust meets the sec_508 requirements and is therefore not described by sec_508 plr-132260-07 sec_508 disallows a charitable deduction for a contribution to any organization during a period in which the organization is not treated as described in sec_501 by reason of sec_508 under sec_1_508-2 contributions to a charitable_trust described in sec_4947 are not subject_to this rule if trust is a_trust described in sec_4947 contributions to trust will be deductible regardless of when or whether trust applies for recognition of exemption under sec_501 trust is described in sec_4947 because a it is a_trust b_trust will not be exempt from tax under a c all of trust’s assets will be devoted to charitable purposes and d as discussed below a gift_tax_charitable_deduction under sec_2522 and an estate_tax charitable deduction under sec_2055 will be allowed for the transfers to trust trust is a_trust for federal tax purposes because it lacks associates and will not engage in the conduct of business for profit see estate of swan v commissioner supra trust will not be exempt from tax under sec_501 because trust does not intend to apply for recognition of exemption trust purposes and planned operations are exclusively charitable foreign act enumerates charitable purposes the list includes the advancement of the arts heritage culture or science sec_1_501_c_3_-1 provides that the term charitable is used in the code in its generally accepted legal sense and that the term charity is defined to include among a series of specific purposes advancement of education or science erection or maintenance of public buildings monuments or works sec_1_501_c_3_-1 specifically provides that promotion of arts and culture is generally recognized as an educational activity like the organization described in revrul_66_178 trust is created to foster and develop the arts by sponsoring public exhibits of art work trust is unlike the organization described in revrul_71_395 which was operated for the private interests of its members here any art work sold by trust will be sold to further the purposes of trust and not for the private benefit of the individual artist accordingly we find that the advancement of the visual arts through the public exhibition of the works of husband as well as the making of grants for education and training in the visual arts qualifies as a charitable purpose see revrul_64_174 1964_1_cb_183 trust represents that the selection procedure for grants to individuals and the criteria for such grants will be drawn up by the trustees once trust has become operational they will then be submitted for advance approval as required by sec_4945 accordingly we find that all of trust’s assets will be devoted to exclusively charitable purposes plr-132260-07 finally as discussed below an estate_tax deduction under sec_2055 and a gift_tax deduction under sec_2522 will be allowable for the proposed transfers to trust accordingly we find that trust will be described in sec_4947 and contributions to trust will be deductible regardless of when or whether trust applies for recognition of exemption under sec_501 see sec_1_508-2 which provides that since a charitable_trust described in sec_4947 is not required to file a notice under sec_508 sec_508 d b and sec_1_508-2 are not applicable to such a_trust sec_508 disallows a deduction for a gift to a private_foundation or a sec_4947 trust in a taxable_year for which the foundation or trust fails to meet the requirements of sec_508 we find that trust meets the sec_508 requirements for purposes of sec_2055 and sec_2522 we conclude that sec_508 and sec_4948 will not bar the deductions under sec_2055 and sec_2522 accordingly based upon the facts provided and the representations made we conclude that the proposed gift to trust will qualify for the gift_tax_charitable_deduction under sec_2522 and the proposed bequest to trust will qualify for the estate_tax charitable deduction under sec_2055 this ruling is subject_to the following at the time of taxpayer's death taxpayer is either a citizen or resident_alien of the united_states during taxpayer's lifetime trust operates in a manner that meets the requirements of sec_2055 sec_2522 and chapter the terms of the gift and bequest to trust satisfy the requirements of sec_2055 sec_2522 and the applicable regulations and at taxpayer's death trust and the assets transferred to trust conform with the facts and representations made herein in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-132260-07 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes cc
